Citation Nr: 1745455	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  He had service in Vietnam, and his awards included the Air Medal, Combat Infantryman B  adge and the Purple Heart with Oak Leaf Cluster.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Anchorage, Alaska (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that hearing is associated with the claims file.

In October 2015, the Board issued a decision denying the Veteran's claim for entitlement to service connection for a lumbar spine disability.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2017, the Court issued a Memorandum Decision vacating the Board's October 2015 decision and remanding the issue for additional consideration consistent with the Memorandum Decision.



FINDING OF FACT

The competent and probative evidence of record is in equipoise as to whether the Veteran's degenerative disc disease of the lumbar spine was caused or incurred by his active duty service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied with regard to the Veteran's claims, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for a lumbar spine disability.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, such as degenerative arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a), including arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that service connection for a lumbar spine disability is warranted.  In various lay statements and during his March 2015 hearing before the Board, the Veteran reported that he believed that he injured his back during service (1) jumping out of a helicopter while wearing his full pack; (2) after he "was actually knocked through the air and hit by a shock concussion" and landed "across the bush" on more than one occasion: (3) in July 1971 when he was driving an APC when it "took incoming fire from a [rocket-propelled grenade]" and "the subsequent explosion blew [him] off the driver seat area;" and (4) in August 1971 when he was driving an APC when "a command detonated mine was set off underneath" the armored personnel carrier.  He also reported his belief that "that the building up of all these elements along th[e] year period caused his back problem."  In an August 2013 statement accompanying his claim, the Veteran reported that he has experienced back problems ever since active duty service.

The Veteran's service treatment records are silent for any complaints of or treatment for a back injury.  The April 1970 pre-induction and September 1971 separation reports both reflect normal clinical findings for the spine.  A May 1971 Report of Medical Examination also reflects normal clinical findings for the Veteran's spine.  In April 1970 and May 1971 Reports of Medical History, the Veteran denied having a history of back trouble.

A December 1993 private medical report notes the Veteran's reports of occasional back pain.  Physical examination of the lumbar spine was normal at that time.  During a November 1995 psychiatric examination, the Veteran reported that he received treatment for back problems and went to a chiropractor in the 1980's who told him that he had several crushed disks.

Post-service private and VA treatment records include a January 2003 private radiographic report which found that the Veteran had moderately advanced L2-L3 degenerative disc disease with more moderate changes noted throughout the remaining lumbar spine.  Private treatment records reflect that the Veteran sought treatment from a chiropractor for ongoing complaints of pain in his low back, neck, and mid back.  An October 2012 VA treatment record notes that the Veteran had a history of low back pain and left scapula pain, as well as occasional right hip pain, for which he used Aleve.

In December 2013, the Veteran underwent a VA back examination.  He reported that, during service, he hit a mine while driving an APC which destroyed the APC causing it to wind up on its side.  He explained that he was thrown upwards, jamming his back into the seat and bouncing his head off of the top of the APC.  He suffered a concussion and a sore back due to this event.  He stated that he has had a sore back ever since leaving the military.  The examiner performed a physical examination and diagnosed degenerative disc disease of the lumbar spine.  After reviewing the claims file, the VA examiner opined that it was less likely than not that the Veteran's current back disability was related to his active duty service.  The examiner explained that his service treatment records were silent for back problems and "one would expect if his back was injured in the APC accident, then there would be mention/treatment for it."  She concluded that it was less likely that the Veteran's back disorder was caused by the in-service accident "due to the silence of the records to back pain and more likely degenerative changes over time from lifting, carrying and shoveling."

In a January 2015 opinion, M.B., D.C., opined that the Veteran's low back disability was "a direct result of those injuries sustained in the military."  Dr. M.B. noted that he began treating the Veteran for low back and thoracic spine pain in January 2003 and that he had moderately advanced L2-L3 degenerative disc disease and moderate degeneration throughout the remaining lumbar spine.  He noted that the Veteran sustained significant injuries during service and that "[d]egeneration of the disc occurs over time but is preempted by injury."  

After thorough consideration of the evidence contained in the Veteran's claims file, the Board concludes that, with consideration of the benefit of the doubt, service connection for degenerative disc disease of the lumbar spine is warranted. 

As noted above, the Veteran's service treatment records do not show treatment for a low back injury.  However, the Veteran has provided lay statements and testimony detailing events during service in which he reportedly injured his back.  He also stated that he experienced back pain during and ever since service.  Under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b) (West 2014).  In this case, the Veteran has been awarded a Purple Heart with Oak Leaf Cluster and a Combat Infantryman Badge.  Accordingly, the Board accepts the Veteran's testimony and lay statements as competent and credible evidence of an in-service back injury.

There are etiological opinions both in favor of and against the Veteran's claim for service connection.  While the December 2013 VA examiner concluded that the Veteran's back disability is not related to service, the VA examiner does not appear to have considered the Veteran's lay reports of having experienced back pain continuously since service.  Additionally, the rationale for that opinion was that the lack of evidence in the service treatment records detailing an in-service back injury.  A medical opinion based solely on the absence of documentation in the service treatment records or that fails to take into account lay statements is inadequate.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006) (VA examiner's opinion inadequate that relied on the absence of contemporaneous medical evidence); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2010); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Accordingly, the Board does not afford the December 2013 VA opinion probative weight.

Although the private medical opinion in favor of the Veteran's claim was not based upon a review of the Veteran's claims file, the Board finds it to be probative in this instance as it was based upon a competent and credible history of in-service and post-service symptoms provided by the Veteran.  While the opinion does not provide a comprehensive rationale, the opinion notes that the Veteran sustained significant injuries during service and that "[d]egeneration of the disc occurs over time but is preempted by injury."  

Additionally, arthritis is a chronic disease and may be found to be service-connected when there is evidence of continuity of symptomatology when the condition was noted during service.  As discussed above, although the Veteran's service treatment records do not show treatment for a low back injury or disability during service, the Board accepts the Veteran's lay statements and testimony detailing the events which occurred during service to injure his back and the resulting back pain that he experienced.  Further, the Veteran has provided competent and credible lay statements that he has experienced back pain continuously since active duty service.  38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d 1331.  Accordingly, chronicity is established, and service connection based on continuity of symptomatology is warranted.

Ultimately, with consideration of the benefit of the doubt, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's degenerative disc disease of the lumbar is related to his active duty service.  When resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


